Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the RCE filed on 11/9/21. Claims 1 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 8 have been considered but are moot in light of the new rejection based on the amended claim limitations.
Applicant’s arguments, see page 9, filed 11/9/21, with respect to the rejections of claims 4 and 11 under 35 U.SC. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 – 3, 5 – 10 and 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. (US 10,873,975) in view of Hasegawa (US 2007/0147370 A1).
Regarding claims 1 and 8, Freda teaches a method and a user equipment (UE) for wireless communication, the UE comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (col. 55, line 61 to col. 56, line 10); and at least one processor coupled to the one or more non-transitory computer-readable media (col. 55, lines 61-64), and configured to execute the computer-executable instructions to: initiate a random access (RA) procedure for transmitting data to a base station based on comparing an amount of the data with a first threshold configured to the UE (col. 22, lines 19-22: A WTRU may initiate an eRACH procedure, for example, to perform initial access, to request transmission resources (e.g. a scheduling request such as eRA-SR), to transmit an amount of data (e.g. based on a threshold). Further described in col. 33, lines 47-59: A preamble may be associated with a range for a buffer status. A WTRU may make a selection based on comparison with this range. In an (e.g. another) example, a WTRU may select a preamble based on whether the WTRU's buffer status for a logical channel may exceed an allowable transmission size for a data part of the preamble+data transmission. A WTRU may select a preamble as a function of a request for a grant in the eRAR. Also described in col. 26, lines 59-65 and col. 35, lines 14-20); transmit, in a Radio Resource Control (RRC) Inactive (RRC_Inactive) state, at least one packet of the data to the base station using the RA procedure (col. 31, lines 31-41: WTRU to perform data transmission while in an inactive state; also described in col. 35, lines 26-27: when the WTRU performs data transmission in inactive state); and receive, in the RRC_Inactive state, an acknowledgement or non-acknowledgement (ACK/NACK) message from the base station in response to the at least one packet transmitted by the UE (col. 35, lines 24-27: Implicit allocation of DL resources may permit a network to provide application layer ACKs, for example, when the WTRU performs data transmission in inactive state; also described in col. 46, lines 15-17: For example, a WTRU may determine that it may remain in an inactive state in the absence of a UL grant in the eRAR combined with an ACK). 
	Freda fails to explicitly disclose initiating an RRC Resume procedure to transmit pending packets of the data when at least one of (i) the amount of data is higher than a second threshold configured to the UE and (ii) the pending packets are not transmittable using the RA procedure.
	However, Hasegawa teaches initiating an RRC Resume procedure to transmit pending packets of the data when at least one of (i) the amount of data is higher than a second threshold configured to the UE (paragraph 71 – 76: Next, when an event such as a line use rate (amount of data communication) exceeding a threshold, etc. occurs in the MS during communication in the Cell_FACH, the MS transmits a message 211 of the measurement report event 4a to the RNC… [0075] In response to the request, the MS performs a resume operation 218 for calling the line information about a target line held in the storage unit..).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Freda’s method by incorporating 
Regarding claims 2 and 9, Freda teaches the method and UE of claims 1 and 8, wherein the ACK/NACK message includes an instruction to the UE to stay in the RRC_Inactive state (col. 46, lines 15-17: For example, a WTRU may determine that it may remain in an inactive state in the absence of a UL grant in the eRAR combined with an ACK). 
Regarding claims 3 and 10, Freda teaches the method and UE of claims 1 and 8, wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit a random access preamble to the base station (col. 22, lines 12-15: The WTRU may initiate a transmission of a preamble, e.g., using the determined ePRACH resources, and a transmission of the data portion, e.g., using the received grant and/or subset of PRB(s)), wherein the random access preamble is associated with random access resources including time and/or frequency radio resources that are reserved for a plurality of UEs by the base station for data transmission (col. 22, lines 12-15: The WTRU may initiate a transmission of a preamble, e.g., using the determined ePRACH resources, and a transmission of the data portion, e.g., using the received grant and/or subset of PRB(s)). 
Regarding claims 5 and 12, Freda teaches the method and UE of claims 1 and 8, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive a pre-configured random access configuration in an RRC configuration message (col. 25, lines 39-66: In an example, a WTRU may be configured by a network to perform data transmissions, for example, using an eRACH procedure (e.g. only) for certain radio bearers. A WTRU may (e.g. also) receive a configuration, for example, based on a previous request. In an example, a WTRU may move from a connected state to an inactive state); and apply the pre-configured random access configuration in a random access procedure to transmit the at least one packet to the base station (col. 25, lines 39-66; also described in col. 31, lines 9-65: A per-bearer configuration of an eRACH procedure may be provided. A WTRU may be configured (e.g. in RRC) on a per-bearer basis, for example, to indicate whether it is allowed to use an eRACH procedure to transmit data. An eRACH procedure may be used for transmission while remaining in an inactive state), wherein the pre-configured random access configuration comprises at least one of a plurality of access control parameters (col. 22, lines 19-22: A WTRU may initiate an eRACH procedure, for example, to perform initial access, to request transmission resources (e.g. a scheduling request such as eRA-SR), to transmit an amount of data (e.g. based on a threshold); Also described in col. 25, lines 39-66 and col. 31, lines 9-65). 
Regarding claims 6 and 13, Freda teaches the method and UE of claims 1 and 8, wherein the at least one packet includes an indicator indicating whether a second packet is pending for transmission from the UE to the base station (col. 35, lines 15-20: A WTRU may select a preamble, for example, to indicate whether it can perform transmission of all pending data using the eRACH procedure). 
Regarding claims 7 and 14, Freda teaches the method and UE of claims 6 and 13, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive information of additional uplink grant resources in the ACK/NACK message, when the indicator indicates that the second packet is pending for col. 35, lines 15-33: A WTRU may select a preamble, for example, to indicate whether it can perform transmission of all pending data using the eRACH procedure… A preamble selection may indicate, for example, a request for semi-persistent DL resources… A preamble selection may indicate, for example, a number of requested grants), wherein the base station allocates the additional uplink grant resources to the UE for transmitting the second packet (col. 35, lines 15-33; col. 50, line 64 to col. 51, line 4: A WTRU may, for example, when a UL grant is provided in the eRAR, perform one or more of the following: (i) use the UL grant to perform transmission of any additional pending data for UL transmissions).
Regarding claims 15 and 17, Freda teaches the method and UE of claims 1 and 8, further comprising: receiving the data through one or more logical channels (col. 25, lines 28-38: A WTRU may make a determination for (e.g. only) a specific logical channel or a specific type of message (e.g. RRC control message)), but fails to explicitly disclose a set of one or more logical channels that are enabled for data transmission in the RRC_Inactive state.
	However, in another embodiment Freda teaches logical channels that are enabled for data transmission in the RRC_Inactive state (col. 31, lines 31-39: An eRACH procedure may be used for transmission while remaining in an inactive state. A configuration may determine whether a specific bearer may (e.g. would) allow a WTRU to perform data transmission while in an inactive state). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Freda’s method of receiving data via a only specific logical channel, by incorporating the teachings of a specific bearer to 
Freda also fails to explicitly disclose a set of one or more logical channels and wherein the amount of the data is calculated based on the received data through the set of one or more logical channels.
However, Hasegawa teaches a set of one or more logical channels and wherein the amount of the data is calculated based on the received data through the set of one or more logical channels (paragraphs 57-58 The control device 113 compares the index of an amount of packet data communication in the first state with a predetermined threshold… Then, it compares the index of an amount of packet data communication in the second state with the threshold. Paragraph 71: Next, when an event such as a line use rate ( amount of data communication) exceeding a threshold… paragraph 78: logical channel resources).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Freda’s method by incorporating the teachings of Hasegawa, for the purpose of enabling communication according to specified conditions.
Regarding claims 16 and 18, Freda teaches the method and UE of claims 5 and 12, wherein one of the plurality of access control parameters comprises a parameter indicating the amount of the data (col. 22, lines 19-22: A WTRU may initiate an eRACH procedure, for example, to perform initial access, to request transmission resources (e.g. a scheduling request such as eRA-SR), to transmit an amount of data (e.g. based on a threshold); Also described in col. 35, lines 14-20).  
Regarding claims 19 and 20, Freda teaches the method and UE of claims 1 and 8, wherein the RA procedure is initiated when the amountPage 6 of 11Response to Non-Final Office Action dated February 19, 2021 Appl. No.: 16/900,802of the data is higher than the first threshold configured to the UE (col. 33, lines 47-59: A preamble may be associated with a range for a buffer status. A WTRU may make a selection based on comparison with this range. In an (e.g. another) example, a WTRU may select a preamble based on whether the WTRU's buffer status for a logical channel may exceed an allowable transmission size for a data part of the preamble+data transmission. A WTRU may select a preamble as a function of a request for a grant in the eRAR. Also described in col. 35, lines 14-20: A preamble selection may indicate, for example, that the amount of data to be transmitted exceeds a maximum. A WTRU may select a preamble, for example, to indicate whether it can perform transmission of all pending data using the eRACH procedure).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Freda and Hasegawa as applied to claims 1 and 8 above, and further in view of Harris (US 2017/0156158 A1).
Regarding claims 4 and 11, Freda and Hasegawa teach the method and UE of claims 1 and 8, but fail to explicitly disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: provide capability information to the base station, the capability information indicating whether the UE supports operations in the RRC_Inactive state.
However, Harris teaches wherein the at least one processor is further configured to execute the computer-executable instructions to: provide capability information to the Fig. 9b; paragraph 50: According to an embodiment, a possible solution providing improved functionality associated with requesting an extension to the RRC inactivity time may include supporting explicit signaling on the part of the UE supporting at least one of the following. The UE request to extend the RRC inactivity timer indicates the request for an extension to the RRC inactivity timer will expire. Also described in paragraph 68: the UE indicated network configuration may include a quick idle request, a request to extend RRC connection or inactivity timer value). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Freda and Hasegawa’s method by incorporating the teachings of Harris, for the purpose of indicating capability information and minimizing communication error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462